DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 24 October 2022.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment; therefore, claims 1-18 remain pending in the application.  

Specification/Claim Informality Objection(s)
In each of claims 10 and 17, “memory cells, that are to be programmed” should be --memory cells to be programmed-- (for clarity and consistency in form with similar limitations in other claims).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0280083 A1 (“CHOI”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, CHOI discloses a memory device comprising: 
a plurality of memory cells (e.g., within 110 in Figs. 1 and 2); 
a peripheral circuit configured to perform a program verify operation for a target program state (e.g., a verification step for ST3 in Fig. 8, in a given loop in Figs. 7 and 9) among a plurality of program states (e.g., ST2, ST3 and ST4 in Fig. 8) on selected memory cells among the plurality of memory cells (e.g., associated with a selected WL in Figs. 1 and 2, as applied to Figs. 7-9); and 
control logic configured to control the peripheral circuit to precharge first bit lines coupled to first memory cells and second bit lines coupled to second memory cells (e.g., with reference to paragraph [0065] “precharge a bit line of a program-passed memory cell (i.e., an OFF cell) in a previous selective verification step or a previous sequential verification step” and paragraphs [0062], [0066], [0094] and [0095], as applied to Figs. 7-9) without precharging third bit lines coupled to third memory cells (e.g., with reference to paragraph [0065] “not to precharge a bit line of a program-failed memory cell (i.e., an ON cell) in the previous selective verification step or the previous sequential verification step” and paragraphs [0062], [0066], [0094] and [0095], as applied to Figs. 7-9), among the selected memory cells (associated with a selected WL), in the program verify operation (e.g., the verification step for ST3 in Fig. 8, in the given loop in Figs. 7 and 9), 
wherein the first memory cells are program-passed memory cells (e.g., with reference to paragraph [0065] “precharge a bit line of a program-passed memory cell (i.e., an OFF cell) in a previous selective verification step or a previous sequential verification step” and paragraphs [0062], [0066], [0094] and [0095], as applied to Figs. 7-9) and the third memory cells are program-failed memory cells (e.g., with reference to paragraph [0065] “not to precharge a bit line of a program-failed memory cell (i.e., an ON cell) in the previous selective verification step or the previous sequential verification step” and paragraphs [0062], [0066], [0094] and [0095], as applied to Figs. 7-9), among memory cells to be programmed to a program state having a higher threshold voltage than the target program state among the plurality of program states (e.g., the first memory cells to be programmed to ST4 in Fig. 8 that are program-passed in a previous verification step in Figs. 7 and 9 and are OFF cells during the verification step for ST3, with reference to paragraphs [0062], [0065], [0066], [0094] and [0095]; and the third memory cells to be programmed to ST4 in Fig. 8 that are program-failed in the previous verification step in Figs. 7 and 9 and are ON cells during the verification step for ST3, with reference to paragraphs [0062], [0065], [0066], [0094] and [0095]), and 
wherein the second memory cells comprise memory cells to be programmed to a program state having a lower threshold voltage than the target program state among the plurality of program states (e.g., the second memory cells to be programmed to ST2 in Fig. 8 that are program-passed in the previous verification step in Figs. 7 and 9, and are OFF cells during the verification step for ST3, with reference to paragraphs [0062], [0065], [0066], [0094] and [0095]), or memory cells to be programmed to the target program state (e.g., the second memory cells to be programmed to ST3 in Fig. 8, being verified in Figs. 7 and 9).  

Regarding independent claim 6, CHOI discloses a memory device comprising: 
a plurality of memory cells (e.g., within 110 in Figs. 1 and 2); 
a peripheral circuit configured to perform a program verify operation for a target program state (e.g., a verification step for ST3 in Fig. 8, in a given loop in Figs. 7 and 9) among a plurality of program states (see Fig. 8) on selected memory cells among the plurality of memory cells (e.g., associated with a selected WL in Figs. 1 and 2, as applied to Figs. 7-9); and 
control logic configured to control the peripheral circuit to precharge first bit lines coupled to first memory cells and second bit lines coupled to second memory cells (e.g., with reference to paragraph [0065] “precharge a bit line of a program-passed memory cell (i.e., an OFF cell) in a previous selective verification step or a previous sequential verification step” and paragraphs [0062], [0066], [0094] and [0095], as applied to Figs. 7-9) without precharging third bit lines coupled to third memory cells (e.g., with reference to paragraph [0065] “not to precharge a bit line of a program-failed memory cell (i.e., an ON cell) in the previous selective verification step or the previous sequential verification step” and paragraphs [0062], [0066], [0094] and [0095], as applied to Figs. 7-9), among the selected memory cells (associated with a selected WL), in the program verify operation (e.g., the verification step for ST3 in Fig. 8, in the given loop in Figs. 7 and 9), 
wherein the first memory cells are program-passed memory cells among memory cells to be programmed to the other program states except the target program state among the plurality of program states (e.g., the first memory cells to be programmed to other states in Fig. 8, except ST3, that are program-passed in a previous verification step for the other states in Figs. 7 and 9 and are OFF cells during the verification step for ST3, with reference to paragraph [0065] “precharge a bit line of a program-passed memory cell (i.e., an OFF cell) in a previous selective verification step or a previous sequential verification step” and paragraphs [0062], [0066], [0094] and [0095]), 
wherein the second memory cells are memory cells to be programmed to the target program state (e.g., the second memory cells to be programmed to ST3 in Fig. 8, being verified in Figs. 7 and 9), and  
wherein the third memory cells are program-failed memory cells among memory cells to be programmed to a program state having a higher threshold voltage than the target program state among the plurality of program states (e.g., the third memory cells to be programmed to ST4 in Fig. 8 that are program-failed in the previous verification step for ST4 in Figs. 7 and 9 and are ON cells during the verification step for ST3, with reference to paragraph [0065] “not to precharge a bit line of a program-failed memory cell (i.e., an ON cell) in the previous selective verification step or the previous sequential verification step” and paragraphs [0062], [0066], [0094] and [0095]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7-9, 11-12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0280083 A1 (“CHOI”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claims 2 and 7, CHOI discloses the memory devices of claims 1 and 6, wherein the control logic is configured to control the peripheral circuit to perform an evaluation operation of sensing each of bit lines coupled to the selected memory cells, after the first bit lines and the second bit lines are precharged (e.g., with reference to paragraph [0090]).  
CHOI does not disclose that a potential of each of the bit lines is sensed for the evaluation operation.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to sense a potential of each of the bit lines for the evaluation operation of CHOI (associated with a current through the memory cell based on its ON or OFF state), since such evaluation operation in a program verify operation was common and well known in the art (e.g., sensing whether the precharge voltage is decreased or maintained based on the ON or OFF state of the memory cell; CHOI also teaches applying a ground potential to a bit line of a program-failed memory cell and not precharged, with reference to paragraphs [0017], [0064] and [0065]), to efficiently determine the programmed state of the memory cell.

Regarding claims 3 and 8, CHOI, as modified above, discloses the memory devices of claims 2 and 7, wherein the control logic is configured to control the peripheral circuit to apply a verify voltage to a word line coupled to the selected memory cells (e.g., with reference to paragraph [0090] “a verification voltage VVRF is applied to a word line”) and to apply a verify pass voltage to word lines coupled to unselected memory cells among the plurality of memory cells (e.g., with reference to paragraph [0059] “an unselect read voltage VREAD provided to an unselected word line” and paragraph [0090] “the programming verification step may be identical to a data read operation”, as applied to the verify read operations in Figs. 7-9), during the evaluation operation (with reference to paragraph [0090]).  

Regarding claims 4 and 9, CHOI, as modified above, discloses the memory devices of claims 3 and 8, wherein the control logic is configured to compare a threshold voltage of each of the memory cells to be programmed to the target program state among the selected memory cells with the verify voltage, based on a result of the evaluation operation, and determine whether the program verify operation for the target program state has passed or failed, based on a comparison result (e.g., implied in Figs. 7-9 and paragraphs [0090] and [0093]).  

Regarding independent claims 11 and 15, CHOI, as modified above (with reference to the rejections of claims 1 and 2 and of claims 6 and 7 above), discloses corresponding methods for operating the memory device of claims 1 and 2 and the memory device of claims 6 and 7, respectively.

Regarding claims 12 and 16, CHOI, as modified above, discloses the methods of claims 11 and 15, wherein performing the evaluation operation includes: applying a verify voltage to a word line coupled to the selected memory cells (e.g., with reference to paragraph [0090] “a verification voltage VVRF is applied to a word line”); applying a verify pass voltage to word lines coupled to unselected memory cells among the plurality of memory cells (e.g., with reference to paragraph [0059] “an unselect read voltage VREAD provided to an unselected word line” and paragraph [0090] “the programming verification step may be identical to a data read operation”, as applied to the verify read operations in Figs. 7-9); and sensing the potential of each of the bit lines coupled to the selected memory cells (with reference to the rejections of claims 2 and 7 above).  

Regarding claims 14 and 18, CHOI, as modified above, discloses the methods of claims 12 and 16, further comprising: comparing a threshold voltage of each of the memory cells to be programmed to the target program state among the selected memory cells with the verify voltage, based on a result of the evaluation operation; and determining whether a program verify operation for the target program state has passed or failed, based on a comparison result (e.g., implied in Figs. 7-9 and paragraphs [0090] and [0093]).  


Allowable Subject Matter
Claims 5, 10, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 1, including:  the control logic is configured to control the peripheral circuit to precharge bit lines coupled to the program-failed memory cells among the memory cells to be programmed to the program state having the lower threshold voltage than the target program state, which are included in the second memory cells, in the program verify operation (for the target program state).
Regarding claim 10, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 6, including:  the control logic is configured to control the peripheral circuit to precharge fourth bit lines coupled to the program-failed memory cells among memory cells[, that are] to be programmed to a program state having a lower threshold voltage than the target program state, included in the selected memory cells, in the program verify operation (for the target program state).
Regarding claim 13, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 11, including:  performing the bit line precharge operation includes precharging bit lines coupled to the program-failed memory cells among the memory cells to be programmed to the program state having the lower threshold voltage than the target program state, which are included in the second memory cells (understood to be a program verify operation for the target program state).
Regarding claim 17, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 15, including:  performing the bit line precharge operation includes precharging fourth bit lines coupled to the program-failed memory cells among memory cells[, that are] to be programmed to a program state having a lower threshold voltage than the target program state, included in the selected memory cells (understood to be in a program verify operation for the target program state).


Response to Arguments
Applicant's arguments filed 24 October 2022 have been considered.  They pertain to the applicant’s amendment which necessitated a new ground(s) of rejection presented above.  The arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824